Title: John Quincy Adams to Abigail Adams, 25 July 1798
From: Adams, John Quincy
To: Adams, Abigail


          
            25. July 1798.
          
          Since my last, I have received your favours of 3d. 26th. 27th. 29th: May, and 12th: June— By your very kind and constant attention I find myself as regularly and recently informed of the current Events in our Country, as I could expect or wish— Your pamphlets and papers too, with those which I receive from the department of State are a treasure to me— I have written to the Secretary of State, requesting a copy of the last Edition of the Laws of the United States, published last year by order of Congress.— But as he may have

none to spare, I shall repeat the request to you. There was ordered a distribution of one copy to almost every public officer of the U.S. excepting their Ministers abroad, who were perhaps forgotten— I have indeed a complete sett of the Laws, as they were published from time to time, but part of them were sent with the rest of my books to Lisbon
          It gives me the most cordial satisfaction to see the genuine spirit of freedom and independence unfolding itself so nobly in my Country— You may remember that five years ago, I pledged myself for my cotemporaries, upon a public occasion, in a solemn manner, that they should prove themselves worthy of their fathers.— They are now coming forth to justify in its fullest extent the testimony that I bore of them— I only regret that I am not among them to participate in their zeal and enthusiasm, and to contribute my utmost endeavours to keep it in its fervid glow— Cicero tells one of his friends absent from Rome with Caesar in Gaul, that “many, have done the public and themselves, good service, far from their Country, and many others have deserved nothing but disapprobation by staying at home”— This reflection has often afforded me consolation and inspired Patience, when I have been inclined to repine, but if I judge from present appearances I am not like to advance either the public interests or my own by my absence from my Country.— I am not apprehensive indeed of doing any injury to the public, other than that of occasioning useless expence, (and that, is too great an evil for me to bear it long) but from the misfortunes or misconduct of those to whom I entrusted my own affairs at home, my long exile is like to turn out but a shabby bargain for myself.— The news of Dr: W’s failure was utterly unexpected to me, and has given me no less grief than surprize— I hope however and believe, that I shall not personally suffer very materially by it— But my brother’s conduct is much more distressing to me.— Large as the trust I had committed to him was, the loss of the money will be what I shall feel the least.— I gave him a very liberal commission and very precise instructions. Had he regarded the latter, my property must have been perfectly secure. It is now nearly two years since I have received a line from him about it. I have written to him over and over again requesting him to inform me regularly of its situation— I have written in vain.— He has (or had) 4000 dollars of mine for which he must account, and for the interest upon it for two years— I authorized him more than eighteen months ago to draw for 2000 more. He has neither

drawn nor informed me why he forbore. The consequence has been that the value of the money for eighteen months has been lost to me.— My confidence in him costs me dear— But what is much worse, I am forced to conclude that it was misplaced.
          I think that very soon after the date of your last Letter, General Marshall must have arrived at Philadelphia— The issue of this Commission will add one more to the examples innumerable already of confidence misplaced, upon occasions of great importance.— General Pinckney is I believe yet in France, though under the same sentence of exclusion by the Directory as Mr: Marshall. But the state of his daughter’s health, in a deep and probably irrecoverable consumptive decline, prevented his return with his colleague.— Mr: Gerry, first pledged himself not to remain alone as was most insidiously and perfidiously required, and then did remain alone, for no better reason as I hear than that he was threatened with an immediate rupture, if he went.— Why he remains after receiving his letters of recall, I have not heard— I am told he waits for what he calls an ultimatum.— I have received but one letter from him since I have been at Berlin— I am afraid it will appear that he was one of the most improper persons that could have been appointed to concur in that negotiation
          An ex-Genevan, Bellamy by name, who is settled at Hamburg has published what he calls a vindication of his conduct as Mr: Y.— You will see it before this reaches you.— He declares positively that he neither said, wrote nor did any one thing in the course of the business without the express orders of Mr: Talleyrand— But he undertakes also to prove from the published dispatches of the Commissioners themselves, that he Bellamy, or Y. never said a word about the 1200,000 livres for the Directory and Ministers— His publication, that of Talleyrand, and the conduct of the Directory in leaving the latter still in office after what is public, has confirmed and rendered in a manner universal the public opinion, that the foulness of corruption is fully shared by them all.
          You have seen by the extracts from their newspapers which I have lately sent you that they fully depended upon their party in America, and especially upon the house of Representatives in Congress, not only to annihilate every exertion of our defence against them, but even to effect a Revolution, which should remove the President and the Senate from their stations, and destroy their co-operation to the public administration.— The measures passed at the close of May, and beginning of June, seem unexpected to them. They appear quite

chagrined and disappointed to find even the house of Representatives abandon them.— By the last accounts from Paris they had not yet declared War, but the Directory had laid an Embargo upon all the American Vessels in their Ports— I have some doubt whether they will declare War— This function is by the french Constitution exclusively attributed to the Legislative Councils— But in practice the Directory make War without having it declared at all.— No War was declared either against Venice, or Switzerland— But both were invaded—both were conquered— Venice was given to the Emperor, and Switzerland is made a Republic one and indivisible, subordinate to the french rights of conquest.— There was no declaration of War against Malta, which has just been invaded and conquered; probably the Directory do not choose to ask declarations of War from the Legislature, because if the example was once given, it might lead to a future limitation of their own practice in making it without consulting the Councils.— We may be sure however that in fact a long and terrible War is opening upon us. And the more so, as they have the most ineffable contempt for us as Enemies.— They think they can do with us just what they please, and that we cannot in the smallest degree hurt them.— They imagine that we cannot even carry into execution a prohibition against trading with their colonies— This is a point of extreme importance, and I hope we shall shew them their error here, to be no less complete than when they felt sure of their majority in the house of representatives.
          We have had here lately a ceremony, similar to a coronation— A Lady belonging to Leipzig told me she came from that place, to see it, because we live in an age when such sights are like to become very scarce— I shall not give you a description of it, because you will find one exactly like it, in Mirabeau’s secret Letters, if you feel curious to know any thing about it— Indeed the actors in this scene were almost all the same as in that;— I have sent to the Secretary of State a translation of the Speeches made by the Minister Reck (the same mentioned by Mirabeau) and the answers to them.— The new french Minister Sieyes was present, in the diplomatic box— He asked me whether we had many public ceremonies in the United States— I told him, many— That we were quite a ceremonious people, and instanced particularly the solemnities with which our state Legislatures annually meet— He said it was very proper— That it was a great error in France not to have adopted such a custom, as it was necessary to command the respect of the People, by such representations as strike their Senses—
          
          I have received lately from Mr: Bourne, our Consul at Amsterdam a letter, expressing great uneasiness on account of Letters from him published by Russell in the Centinel— one of them was written to Russell himself, stating that the french Consul at Amsterdam had discharged an American vessel carried in there, upon examination of her papers; and mentioning that our Commissioners at Paris had had several conferences with the Minister of foreign affairs; which was true— But the other is falsely stated in the publication, for it gives as coming directly from Mr: Gerry, what Mr: Bourne mentions only as hearing from a person of his acquaintance.— Mr: Bourne feels very much concerned that the publications should have occasioned comments very disadvantageous to him, and intimations that he is frenchified in his politics; a circumstance which he solemnly protests, and I am fully convinced to be utterly without foundation— During the whole time I was in Holland, I had Every reason to be satisfied that his sentiments and principles were those of a genuine American, without any improper foreign bias, and I still retain the fullest conviction that he deserves the same honourable character.
          His indirect information as from Mr: Gerry that prospects were becoming more favourable, for an arrangement, was erroneous but he received it from an American at Paris.— It has become a very common thing to talk in this manner, by those who wish to cripple all our exertions for defence— This sort of manoeuvre is not yet over, and you will see and hear enough of it still in America.— From no one more probably than Mr: Gerry himself— It is nothing but the metamorphosis of the wolf into a crocodile.
          The Rédacteur, the Directory’s official paper says that the bill for suspending intercourse with France is astonishing even to those who know the great and secret motives which actuated the majority of the House of Representatives in passing it— An insinuation of bribery.
          It says that they thereby deprive their fellow Citizens of a commerce which constituted 36 out of 51 millions of their exports in the year 1797.— This calculation you know is ridiculous.— But they take it from a speech of Mr: Giles— But nothing could be more dreaded by them than this regulation— For the love of Independence, of Liberty, of virtue of everything dear to American Hearts, let it be carried into strict and vigorous execution.— It is their only part deeply vulnerable by us— It is the only spring by which we can bring them to reason or justice
          In the same Rédacteur of 27 or 28 Messidor, is an address to the Swiss, excellent for the perusal of those Americans, who count upon

the Directory to assist them in the destruction of their own Government.
          Ever your’s.
        